DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Responsive to the amendment filed 13 May 2021, claim 1 is amended and claim 2 is cancelled.  Claims 1 and 3-4 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 13 May 2021, no rejections are made.

Allowable Subject Matter
Claims 1 and 3-4 are allowed.
Applicant’s amendment to claim 1 overcomes the previous grounds of rejection.
Regarding claims 1 and 4, Tsuji is the closest prior art, and teaches to mix iron powder with other powders including La and Si to generate the NaZn13 structure (cited above).  Tsuji does not teach the reduction process step of claim 1.  Lampman is directed to processing of metal powders.  Lampman as previously cited teaches to heat powders in hydrogen, but does not describe the claimed tempeerture range of 600-650.  Johnson is directed to heat treatment of steels and metals in general.  Johnson as previously cited teaches that heat treatments in hydrogen reduce iron oxides, but does not describe the claimed temperature range of 600-650 C.  When all of the evidence is considered as a whole, the evidence of nonobviousness outweighs the evidence of obviousness.  


Michael L. Marucci and James A. Catanese, “Production of Powder Metallurgy Carbon and Low-Alloy Steels” ASM Handbook vol. 7 (2015), pp. 311-321 (hereinafter “Marucci”) teaches electrolytic iron powder known in the art (pp. 317-319).  Marucci teaches that electrolytic powder is crushed from a deposit (p. 317).  Marucci does not teach that electrolytic iron material is instead melted and degassed to form ingot, which then is crushed.  Marucci teaches various means of adjusting the powders such as annealing (pp. 318-319).
When all of the evidence is considered as a whole, evidence of nonobviousness outweighs evidence of obviousness.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734